Per Curiam.

In a qui tam action, the statute (1 N. R. L, 143. sess. 24. ch. 25. s. 2. 2 R. S. 595, 596. sec. 26, &c.) does not require that bail to a writ of error should be put in, in order to make it a supersedeas. But in this case the execution had issued, and was actually levied on the property of the defendant, before the writ of error was filed; and the writ of error was, therefore, no supersedeas. This W'as so decided in Blanchard v. Myers, (9 Johns. Rep. 66.) (a)
Motion denied.

 See Blunt y. Greenwood, 1 Comen, 21. When a writ of error is taken on a judgment in partition, bail is necessary in order that it may operate as a stay of execution; so in ejectment and dower, 6 Cowen, 611.